957, 1000-01 (1991) (plurality opinion). We conclude that the district

                court did not abuse its discretion at sentencing, and we

                            ORDER the judgwni,ofsonviction AFFIRMED.



                                        Gibbons


                                                                                 J.
                                                           Saitta


                cc: Hon. Douglas W. Herndon, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                     2
(0) I 947A

                                                                           444